The opinion of the Court Avas delivered, by
Lewis, J.
This is an appeal by Jacob Reed, the plaintiff, in an execution on which the goods of John B. Reed and Moses Bixler were sold, and the proceeds brought into Court for distribution. The defendants in the execution were engaged in the mining ■business at Lower Muddy Branch, and also in storekeeping, at the town of Llewellyn; and the money in Gourt was the proceeds of the store goods, and of the property at the mines. The Act of 2d April, 1849, which is confined to Schuylkill and other counties therein named, gives a preference to miners, laborers, and mechanics, employed in and about the business of mining coal, &c., for the purpose of securing their wages, not exceeding fifty dollars each ; and the question is whether their liens are restricted to the property at the mines, or extend to the personal estate generally of their employers. There is nothing in the language of the Act which limits their liens to the property at the mines. That property, in cases of insolvency, is usually insufficient for the payment of the claims of the miners, mechanics, and laborers. It consists of cars, mules, mining tools, and machinery employed in preparing the coal for market. It is as frequently a part of the capital of the operator at his entrance into the business, as it is the product of the labor of those who engage in his service afterAvards. So that the latter have no peculiar equity against this portion of their debtor’s estate arising from the presumption that it is the result of their own labor. On the contrary, if the equity of their claims is to be placed upon that footing, it is quite as strong against the store goods of their employers as against any other portion of their estate. The coal, raised from the bowels of the earth, prepared for market, and sent thither for sale, derives its chief value from the labor of those intended to be protected by the statute. The money arising from this source is the fund upon Avhich the operator chiefly relies for support, and for the increase of his estate. This is the fund which is usually employed *238in the purchase of store goods, in cases where the employer thinks proper to establish a store. And it is not material to inquire whether the store was established for the sole purpose of paying the laborers and mechanics in store goods at a profit, or for that purpose combined with the other usual advantages of trade. The earnings of the laborers go to increase the general estate of their employer, and their claim is equally just against every portion of his goods. The miner, industriously engaged in his subterranean employment, has but limited opportunities for ascertaining the circumstances of his employers, in time to adopt measures to secure his wages; and his poverty, and dependent condition, constrain him to continued exertion, and preclude the early and vigilant assertion of his claims by process of law, which other creditors may adopt without hazarding their means of subsistence. The peculiar hardships and losses to which this meritorious class were constantly exposed, by the insolvency of their employers, at length attracted the attention of a power competent to furnish a remedy. That remedy has been provided by the statute of 1849, and it is the pleasure as well as the duty of the Courts to carry out, in good faith, its just and benevolent provisions. The Court below was correct in refusing to restrict their claim to the property at the mines, and in directing them to be paid in full out of the general fund- in Court.
Decree affirmed.